3. Afghan journalist Perwiz Kambakhsh - The case of the Iranian citizen Seyed Mehdi Kazemi (vote)
- Before voting commenced:
author. - (IT) Mr President, ladies and gentlemen, I would just like to ask, under Rule 115 of the Rules of Procedure, that the vote we are about to take should not be invalidated by what might be termed procedural questions.
The item on Mehdi Kazemi has been included among the items on breaches of human rights, democracy and the rule of law. While it is not a resolution on asylum policy, the Bureau nevertheless decided to include this item under urgent resolutions. In my view, we would be giving a really negative and incomprehensible signal if a procedural reason were to undermine what I consider to be the underlying unanimity of this Chamber.
(DE) Mr President, the information is so contradictory in this case. What the Commissioner said was also different from what it says in the motion for a resolution. He said the UK would not hand him over. That is why I propose to my Group that we should not vote against, as we originally intended, but should abstain and that in future we should look at cases of this kind in more detail in this House. They really are not a matter for urgent debate.
The vote is closed.